Case: 2:19-cr-00174-ALM Doc #: 1 Filed: 05/06/19 Page: 1 of 10 PAGEID #4

AO 91 (Rev. 08/09) Criminal Complaint

UNITED STATES DISTRICT COURT
for the

Southern District of Ohio

 

United States of America )
V. )
Michael Thomas Sutherin — ‘ cite
6812 Linbrook Boulevard ) Casa 2 14 mM A
Columbus, OH 43235
)
Defendant(s) 7
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of 3/2/19 to 4/26/19 _inthecounty of Franklin County  ~—_siin the
Southern __—‘Districtof Ohio __ , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. 2251(d)(1)(A) & (B) Making a notice or advertisement seeking or offering child pornography, in

interstate commerce.

18 U.S.C. 2422(b) Coercion or enticement of a minor to engage in illegeal sexual activity, in
interstate commerce, or attempting to do so.

18 U.S.C. 2252(a)(2) and (a)(4)(B) Distribution, receipt and possession of visual depictions of minors engaged in
and 2252A(a)(2) and (a)(5)(B) sexually explicit conduct and/or child pornography, in interstate commerce.

This criminal complaint is based on these facts:

See attached affidavit incorporated herein by reference

@ Continued on the attached sheet.

    
 

Mile

Complainant’s sign

____ Michael Harey, F.

Printed name and title

vw)

Sworn to before me and signed in my presence.

Date: S-l-t \ oe

  

 

idge 's signature

City and state: Columbus, Ohio ___ Chelsey M. Vascura, U.S. Magistrate Judge _

Printed name and title

 

 
Case: 2:19-cr-00174-ALM Doc #: 1 Filed: 05/06/19 Page: 2 of 10 PAGEID #: 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO —
EASTERN DIVISION

In the Matter of the Criminal Complaint:

United States of America
v.

Michael Thomas Sutherin

6812 Linbrook Boulevard

Columbus, OH 43235

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Michael A. Harey, a Special Agent with the Federal Bureau of Investigation, Columbus
Resident Agency, being first duly sworn, hereby depose and state as follows:

1. I, SA Michael A. Harey (your affiant), make this affidavit in support of a criminal
complaint to arrest for violations of 18 U.S.C. §§ 2251(d), 2252(a)(2), 2252A(a)(2) and
2422(b) Advertising for, Distribution and Receipt of Child Pornography, and Coercion or
Enticement of a Minor to Engage in Illegal Sexual Activity, specifically Production of
Child Pornography in violation of 18 U.S.C. § 2251(a). Since this affidavit is being
submitted for the limited purpose of securing a criminal complaint and arrest warrant,
your affiant did not include each and every fact known concerning this investigation.
Your affiant did not withhold any information or evidence that would negate probable
cause. Your affiant set forth only the facts that are believed to be necessary to establish
probable cause that Michael Thomas SUTHERIN committed the violations listed above.

2. lama Special Agent with the FBI assigned to the Cincinnati Division and I have been a
Special Agent since October 2008, having worked on counterterrorism investigations and
public corruption investigations as a Special Agent. | am currently assigned to the FBI
Child Exploitation Task Force, investigating matters involving the online exploitation of
children and child pornography. I have made arrests and have executed search warrants
pertaining to these types of investigations. Prior to becoming a Special Agent with the
FBI, I served as a U.S. Border Patrol Agent for approximately five years and a Federal
Air Marshall for approximately five years; having begun my federal law enforcement
career in February 1998. While performing my duties as a Special Agent, | have
participated in various investigations involving computer-related offenses and have
executed numerous search warrants, including those involving searches and seizures of
computers, digital media, software, and electronically stored information. I have
received both formal and informal training in the detection and investigation of
Case: 2:19-cr-00174-ALM Doc #: 1 Filed: 05/06/19 Page: 3 of 10 PAGEID #: 3

computer-related offenses. As part of my duties as a Special Agent, I investigate criminal
child exploitation and child pornography violations, including the illegal production,
distribution, transmission, receipt, and possession of child pornography, in violation of 18
U.S.C. §§ 2251, 2252, and 2252A.

. In late February 2019, a FB] Confidential Human Source (CHS) provided information to
an FB] agent that Instagram user “SuperSmashCandy” was attempting to groom a 12-
year-old female in Texas via Instagram direct messages by using language that included
strong sexual content. Since approximately May 2017 and on numerous occasions, this
CHS has provided reliable information to law enforcement.

4, The FBI obtained subscriber information and IP login activity from Instagram for user
“SuperSmashCandy” for the time period spanning November 1, 2018, through February
22, 2019, and identified that IP address 174.96.197.83 was consistently being used to
login to this particular Instagram account. The registration IP for the
“SuperSmashCandy” Instagram account was also identified as 174.96.197.83. The email
address used to register for this account was provided as subtamer96@gmail.com.

. According to records received from Charter Communications, IP address 174.96.197.83
is subscribed to by Thomas Sutherin, with a physical address of 6812 Linbrook
Boulevard Columbus, Ohio 43235. Searches of Ohio Law Enforcement Gateway
(OHLEG) and Consolidated Lead Evaluation and Reporting (CLEAR) revealed that
Michael Thomas SUTHERIN (SUTHERIN), a 21 year old adult male, also resided at the
Linbrook Boulevard address. Further investigation, as described below, confirmed that
SUTHERIN was the user of the SuperSmashCandy Instagram account and had utilized
the Instagram account and other online applications to obtain and distribute child
pornography and to sexually exploit children.

6. On April, 26, 2019, your affiant and SA David Knight travelled to the Linbrook
Boulevard address where initial contact was made with SUTHERIN’s father, Thomas
Sutherin. Thomas informed your affiant that SUTHERIN would be returning to the
residence shortly and then voluntarily called SUTHERIN to inform him of agents’
presence. Thomas informed agents that SUTHERIN was on his way back to the
residence, and agents returned to their vehicle to await SUTHERIN’s return. While in
their vehicle, the subject’s father approached the agents and told them that SUTHERIN
has Asperger’s Syndrome and that he would answer agents’ questions honestly. The
subject’s father indicated that SUTHERIN looks at pornography on line, and assumed
that might be why the agents wanted to talk to SUTHERIN.

7. Shortly thereafter, SUTHERIN pulled into the driveway, exited his vehicle and
approached the agents, who identified themselves. SUTHERIN was informed that he
Case: 2:19-cr-00174-ALM Doc #: 1 Filed: 05/06/19 Page: 4 of 10 PAGEID #: 4

10.

was not under arrest and that he was not required to speak with agents. SUTHERIN

indicated he understood and was willing to speak with the agents. Throughout the
interview, SUTHERIN was reminded that he could end the interview at any time. The
interview was conducted in SUTHERIN’s driveway and open garage. At the beginning
of the interview, agents explained to SUTHERIN that they were trying to determine if he
was engaged in illicit sexual activities with children, either in person or via social media
platforms, including but not limited to the Instagram account “SuperSmashCandy.”

. During the subsequent voluntary non-custodial interview SUTHERIN admitted that he

utilizes an email address containing the phrase “Sub Tamer”. SUTHERIN confirmed he
also uses the “SuperSmashCandy” Instagram account and the cellular telephone number
614-406-2370. SUTHERIN admitted to possessing child pornography; using the
“SuperSmashCandy” account to obtain child pornography; and that he knew agents were
interviewing him because of the illicit chats he had been having with young children.
According to SUTHERIN, he engages in online chats with both young boys and young
girls, but he is mostly interested in young girls.

In addition to the foregoing admissions, SUTHERIN further specified that his child
pornography collection was on both his laptop and cellular telephone and that he some of
this child pornography he received via “Mega-links,” which are hyperlinks to cloud
storage accounts that contain large files, that were sent to his Instagram account, which
he then accessed and downloaded onto his phone and his laptop. These Mega links
contained folders with numerous images and videos containing child pornography.
SUTHERIN initially estimated that he has at least a dozen gigabytes of child

pornography on his cell phone and laptop computer, but later claimed it was only a
couple of hundred videos and images of child pornography.

SUTHERIN further admitted that to chatting online with minor females, and during these
chats has requested that the minor girls engage in sexual acts for him. SUTHERIN stated
that he possessed recordings of these online encounters with the minor females on his cell
phone and laptop computer. SUTHERIN then clarified, saying he definitely had at least
one video on his phone that one of the minor females with whom he chatted online sent
to him, that depicted the minor girl engaging in the sexual act he had requested.
SUTHERIN did not specify the nature of the sexual things depicted in the explicit video
he received from the child, other than to say that his cell phone and computer contained
child pornography. According to SUTHERIN, he has not recently engaged in such
chatting activity with minors. SUTHERIN said the videos and photographs are of
children under eighteen, including some child pornography depicting babies and toddlers.
Although he possess pornography involving babies, SUTHERIN said he is not interested
in babies, only young girls.
Case: 2:19-cr-00174-ALM Doc #: 1 Filed: 05/06/19 Page: 5 of 10 PAGEID #: 5

11.

12.

13.

14.

SUTHERIN signed a consent for law enforcement to conduct a search of his cell phone
and laptop for any evidence of the crimes to which he admitted. SUTHERIN also
voluntarily provided the passwords for agents to access these devices. Despite this
consent, on April 29, 2019, a search warrant for SUTHERIN’s devices was signed by
United States Magistrate Judge Chelsey M. Vascura.

During the subsequent forensic examination of SUTHERIN’s Apple i-Phone 8, agents
discovered a KIK conversation between SUTHERIN’s KIK account “Submissive Tamer”
and another KIK user, “Young Girls” that occurred on or about April 9, 2019. The
Young Girls user asked SUTHERIN, “Links?” SUTHERIN replied, “I’d have to look.”
Young Girls then said, “Okay thanks. I’! trade you some links.” They then exchanged
links to Mega accounts, which are online cloud storage accounts. When Young Girls
later indicated that the link SUTHERIN sent did not work, SUTHERIN told Young Girls
he did not have any other links but did have content via his phone. Young Girls asked
“Can I see?” SUTHERIN responded, “How old you want?” Young Girls responded, “8-
16.” SUTHERIN sent Young Girls a video that depicted a fully nude female child
between the ages of 10 and 12 years old. The young female child was digitally
stimulating both her anus and vagina. The young female child then obtained a green
device, believed to be a green marker, and laid down and began masturbating with the
green marker. SUTHERN then sent a message to Young Girls stating, “I think she’s like
11 or 12.”

Young Girls then asked, “Have any of them fucking dogs?” After initially responding
no, SUTHERIN responded by sending a video depicting a young Hispanic female child
between the ages of eight and ten years with her small dog. The female child was naked
from the waist down and she was seated on a bathroom floor, with her legs spread apart
and her vagina exposed. She began masturbating then picked up her small dog, placed the
dog between her legs and coerced the dog into licking her vagina. SUTHERIN then sent
Young Girls a message describing the video, “The video I’m sending has a girl being
eaten out by a dog.”

As the trading conversation continued, SUTHERIN asked, “You got any anal?” Young
Girls responded, “Yeah.” SUTHERIN responded, “Good.” Young Girls said, “One is
already sending.” Young Girls then asked, “See it?” SUTHERIN responded, “1 still
haven’t seen the video. Whatever you sent.” Young Girls then indicated that the video he
had tried to send was not sending properly via KIK, but was in the Mega account that he
had sent the link to. SUTHERIN then asked if Young Girls had any videos on his/her
phone, to which Young Girls responded that he/she only had Mega links and stated that
he sent about 100 videos via the Mega link.
Case: 2:19-cr-00174-ALM Doc #: 1 Filed: 05/06/19 Page: 6 of 10 PAGEID #: 6

15. Later in this conversation, Young Girls sent SUTHERIN at least two videos of child

16.

17.

pornography. While manually reviewing SUTHERIN’s phone, your affiant was able to
view the initia] thumbnail images of these videos that appeared within the KIK chat, and
compared these images to videos recovered during the forensic extraction of
SUTHERIN’s phone. The initial thumbnail image of the first video Young Girls sent to
SUTHERIN depicted a female child who appeared to be 12 to 13 years of age. The child
was fully nude on her knees in front of an adult male who was also nude. The female
child had the adult male’s penis in her mouth. The full video related to this image was
not able to be played from either the KIK conversation or the forensic extraction. The
second video that Young Girls sent to SUTHERIN, was able to be reviewed by your
affiant and was found to depict a young female child between the ages of eight and ten
years, was naked from the waist down. In the video, the young female child bent over and
exposed her anus and vagina to the camera while looking back at the camera. After
receiving these videos, SUTHERIN then asked, “How old is that girl in the 2nd video?”
Young Girls responded, “9.” SUTHERIN then said, “I think 10.” “Possible 11.” Based
on these questions and comments about the video that Young Girls sent, your affiant has
reason to believe that SUTHERIN viewed the videos Young Girls sent to him via KIK.

Young Girls told SUTHERIN to, “Just send a bunch of vids off your phone.”
SUTHERIN responded by sending Young Girls approximately nine child pornography
videos. One video in particular depicted a young female child approximately nine or ten
years in age. The young female child was laying down and was bound at the hands and
legs. She was wearing a leather collar and had her legs spread open and vagina exposed.
An adult male began to digitally stimulate the child’s vagina. The adult male then placed
his erect penis into the young child’s mouth. The young child then began to stimulate the
adult male’s penis with her mouth. Throughout the video, the camera panned from the
young child orally stimulating the adult male’s penis to the adult male digitally
stimulating the young female child’s vagina.

Another KIK conversation recovered from SUTHERIN’s phone, with KIK user “Me
Yup” involved a similar exchange of numerous child pornography videos. During the
conversation, which occurred from on or about April 7, 2019 through April 20, 2019, Me
Yup sent SUTHERIN an image of a young female child approximately eleven to twelve
years in age who was completely nude and sitting on a bathroom counter over a sink with
her legs spread open and her vagina exposed. They subsequently discussed trading links,
and SUTHERIN indicated that his interests were “Anal Incest.” ’Like 10+.” Me Yup
then sent SUTHERIN a video of two young female children approximately 9 to 10 years
in age. The young female children removed all of their cloths and began to gyrate for the
camera and took turns exposing their vaginas and anus to the camera. After further
inquiries into what the volume and nature of Me Yup’s child pornography collection, the
communication ended with SUTHERIN and Me Yup exchanging MEGA.nz links.
Case: 2:19-cr-00174-ALM Doc #: 1 Filed: 05/06/19 Page: 7 of 10 PAGEID #: 7

18. While conducting the forensic examination of SUTHERIN’s phone, agents discovered
approximately 1,428 videos and approximately 115,418 images on SUTHERIN’s phone.
Many of the images and videos were determined by agents to be child pornography,
including approximately 133 videos depicting underage female children stripping their
clothing off until they were fully nude. In some instances, the young female children
began the videos fully nude. In almost all of the videos, the young female children were
exposing their vaginas and anus. In some cases the young female children were
masturbating or engaging in sexual intercourse with adult males or other children of the
same or opposite sex. Although the review of SUTHERIN’s phone is ongoing, agents
have observed approximately 3,000 images from SUTHERIN’s phone that were
determined to be either child pornography or screen captures of communications about
child pornography. The most disturbing images observed were a series of at least three
images of a small female child who was between the ages of approximately 2 and 3 years
old. In the first image, the young female child was laying down, was fully nude, her legs
were spread apart and in the air exposing her vagina. Positioned immediately above the
young child’s vagina was the tip of an adult male’s erect penis, as if positioned to enter
the young child’s vagina. The young child was staring at the adult male’s penis. In the
second image, the child was touching the adult male’s erect penis. In the third image, the
adult male’s penis was inserted in the small female child’s vagina.

19. Also observed while reviewing SUTHERIN’s phone were several screenshots! of chat
conversations that your affiant believes were between SUTHERIN and young female
children. Although most of the screenshots did not contain information showing what
application was being used or the user name of both persons engaging in the chat
conversation, your affiant believes these screenshots were of conversations SUTHERIN
engaged in, based on one such screenshot with a user identified as stephie372003, in
which the other user, believed to be SUTHERIN, informs stephie372003 that his
SnapChat account user name is SubTamer69. As indicated above, SUTHERIN admitted
to agents that he used accounts with the phrase “Sub Tamer” and some combination of
the numbers six and nine. He also admitted to agents that he used his SnapChat account
to obtain child pornography from young female children. Additionally, the forensic
extraction of SUTHERIN’s cellphone revealed that SnapChat was installed on the phone
with an account username of SubTamer69.

20. One of the screenshots recovered from SUTHERIN’s phone depicted a conversation on
an unknown application with an individual utilizing the user name, mia_3065.

 

' A screenshot is a function available on smartphones that allows the user to capture a digital image of the current
display of the smartphone and save it as an image file. Screenshots can only depict content that is visible on the
screen of the phone at the time that the screenshot is taken.
Case: 2:19-cr-00174-ALM Doc #: 1 Filed: 05/06/19 Page: 8 of 10 PAGEID #: 8

The conversation began with, user mia_3065 sending a message stating, “No Daddy.”
Below is a copy of the relevant screen capture, which has a created date of March 2,
2019:

 

ge No daddy.

Can you get some sex
toys the next time you
got out?

ge Maybe

Let me see you getting
naked.

Send a stripping video.

Yes daddy

 

—_—
¢s) Message... EY @

Due to the fact that the conversation was captured via screenshot, your affiant was unable
to click on the link to determine whether one of the hundreds of videos of young female
children in various states of either stripping, exposing their vagina and anus or
masturbating that were recovered from SUTHERIN’s phone was the one sent during this
communication.

21, On May 2, 2019, your affiant and another agent conducted a second interview of
SUTHERIN. SUTHERIN was read his Miranda Rights, waived his rights, signed an
advice of rights form and agreed to be interviewed. SUTHERIN was initially asked
about any hands on contact with any minor children, and admitted that he inappropriately
touched a minor family member, who is currently sixteen years old. SUTHERIN initially
said the inappropriate touching occurred a few years ago and had not happened recently.
When asked for a more specific time frame, SUTHERIN estimated it occurred two or
three years ago, then said it was a year prior, and that it happened both when he himself
was a minor and when he was an adult. There were times when the child would ask
Case: 2:19-cr-00174-ALM Doc #: 1 Filed: 05/06/19 Page: 9 of 10 PAGEID #: 9

22

23

SUTHERIN to stop. SUTHERIN described touching the minor family member both on
top and beneath her cloths, and that he touched her breasts, buttocks and vagina, but
stated he did not penetrate her. SUTHERIN admitted that he had also previously made
the minor girl touch his penis when he was younger. SUTHERIN was asked when he last
touched his minor family member inappropriately, to which SUTHERIN indicated it was
a few months prior. SUTHERIN also confirmed the information he had previously
provided regarding his child pornography activities and chatting online with minors,
including that he asked young female children to send videos to his phone, and that
agents would find the videos on his phone. SUTHERIN indicated that the videos were
sent from the children to him via Instagram and Snapchat.

The forensic examination of SUTHERIN’s phone also revealed that he had conducted
numerous online searches for topics about incest and topics related to his interest in sex
with young female children. These searches occurred throughout the month of April, and
included the following search terms:

e “Stepdaughter belongs to daddy”

e “incest sex stories”

e “incest stories / juicy sex stories”

e “is incest a crime”

e “Skinny teen gets rough anal makes him cum twice”

e “daddy ddlg” was searched
Your affiant has learned through this investigation that ddlg stands for “daddy dom little
girl,” and this topic was a focus of a majority of SUTHERIN’s conversations with young
female children via social media.

. Based upon the foregoing, your affiant believes there is probable cause to believe

Michael Thomas SUTHERIN has committed the violations of 18 U.S.C. §§ 2251(d)
2252(a)(2), 2252A(a)(2), and 2422(b) — Advertising, Distribution and Receipt of Child
Pornography, and Coercion or Enticement of a Minor to Engage in Illegal Sexual
Activity, including Production of Child Pornography pursuant to 18 U.S.C. § 2251(a).
Therefore, your affiant respectfully requests this court issue a criminal complaint and

he, £ Yar

Michael A. Harey 7~
Special Agent
Federal Bureau of/Investigation
Case: 2:19-cr-00174-ALM Doc #: 1 Filed: 05/06/19 Page: 10 of 10 PAGEID #: 10

Sworn to and subscribed before me this ( O_ day of May 2019.

Chelsey M. Vascura
United States Magistrate Judge

United States District Court
Southern District of Ohio
